Citation Nr: 0429745	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  94-45 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to an effective date earlier than January 1, 
1996, for the award of a permanent and total disability 
rating for pension purposes.


(The issue of entitlement to an extension of the veteran's 
delimiting date for receipt of education assistance benefits 
under Chapter 34, Title 38, United States Code, was addressed 
in a separate decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1970 
to January 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 1991 and January 1996 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC.  During the pendency of his appeal, the 
veteran's claim file was transferred to the VARO in Buffalo, 
New York, from which it now originates.

In his June 1996 notice of disagreement, the veteran argued 
that July 31, 1989, was the appropriate effective date for 
the award of his pension benefits.  In April 1998, the Board 
remanded the veteran's claim to afford him an opportunity to 
testify at a hearing before a Veterans Law Judge.  At the 
time of the Board's remand, the issues on appeal also 
included entitlement to service connection for a psychiatric 
disorder.  In June 1998, the veteran, through his 
representative, advised the RO that he wished to withdraw his 
request for a Travel Board hearing.  At the veteran's 
request, a personal hearing at the RO was held in July 1998.  
In a February 1999 rating decision, the RO granted the 
veteran's claim for service connection for paranoid 
schizophrenia and awarded a 100 percent disability evaluation 
effective from September 1989.  In November 2000, the Board 
again remanded the veteran's claims.

As detailed below, in an August 2004 written statement, the 
veteran withdrew his claims on appeal.  However, in that 
statement, the veteran said he was still "very concerned 
about dependents benefits" and felt that "he is owed back 
payments from 1989 to 1996 for four of his five children."  
He requested that the RO provide him with proof of payments 
made to him or his ex-wife on behalf of the children; or 
proof of the date of award for dependents, which he maintains 
should have been September 6, 1989; or a copy of an canceled 
check for a lump sum payment for dependents; or a check for 
the full backdated amount.  The veteran said that "[t]his is 
the only unresolved issue [he] has with the [RO] at this time 
and is requesting that the [RO} expedites his request for 
resolution on the dependents issue."  Here the Board notes 
that, in an October 1999 written statement, the veteran 
requested to appear at a hearing regarding this matter.  
Accordingly, the Board refers the veteran's concern regarding 
clarification of dependents benefits, including an earlier 
effective date for the award of dependents payments, and his 
request to testify at a personal hearing, to the RO for 
appropriate consideration and adjudication.


FINDINGS OF FACT

1.  In a May 1991 determination, the RO denied the veteran's 
claim for service connection for psoriasis and, in a June 
1996 rating decision, the veteran was granted non-service-
connected disability pension benefits, effective from January 
1, 1996.

2.  On September 3, 2004, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he wished to withdraw his current claims 
on appeal.


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal relating to 
the issues of entitlement to service connection for psoriasis 
and an effective date earlier than January 1, 1996, for the 
award of non-service-connected pension benefits, the Board 
does not have jurisdiction to consider the claim.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it must be 
dismissed.

In a determination dated May 1991, the RO denied the 
veteran's claim for entitlement to service connection for 
psoriasis and, in a June 1996 rating action the RO awarded 
his claim for pension benefits, effective from January 1, 
1996.  The veteran perfected his appeal as to the RO's denial 
of his claim and the effective date of his award of pension 
benefits.  In October 1997, the RO certified the issues of 
entitlement to service connection for psoriasis and an 
effective date earlier than January 1, 1996 for the award of 
pension benefits to the Board for appellate review.  In a 
signed statement from the appellant dated August 10, 2004, 
and received at the Board on September 3, 2004, the veteran 
said "I have no issues under appeal at the [Board].  I 
request that my file be removed from the docket."  He also 
said "[t]he veteran has no issues to appeal."

The appellant's statement, received at the Board on September 
3, 2004, constitutes a written withdrawal of the substantive 
appeal with regard to the matters of service connection for 
psoriasis and entitlement to an effective date earlier than 
January 1, 1996, for the award of pension benefits.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review that issue, and it must therefore 
be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

ORDER

The appeal as to the issues of entitlement to service 
connection for psoriasis and an effective date earlier than 
January 1, 1996, for the award of non-service-connected 
pension benefits is dismissed.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



